 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE LUIS MUNGUIA,                                Case No. 1:18-cv-00742-LJO-JDP
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        DISMISS PETITION
13           v.
                                                        OBJECTIONS DUE IN FOURTEEN DAYS
14    JIM ROBERTSON,
                                                        ECF No. 1
15                       Respondent.
                                                        ORDER DENYING MOTION TO APPOINT
16                                                      COUNSEL
17                                                      ECF No. 9
18

19          Petitioner Jose Luis Munguia, a state prisoner without counsel, seeks a writ of habeas
20   corpus under 28 U.S.C. § 2254. ECF No. 1. On April 30, 2019, we ordered petitioner to show
21   cause why his petition should not be dismissed for failure to state a claim and for untimeliness.
22   ECF No. 7. On May 31, 2019, petitioner filed a response and a motion to appoint counsel. ECF
23   No. 8, 9. Because petitioner has failed to address the deficiencies in his petition, we recommend
24   that his petition be dismissed. We deny petitioner’s motion to appoint counsel.
25   Failure to State a Claim
26          Petitioner makes one claim in his habeas petition: that the trial court erred when it
27   reopened voir dire following a mistake made by the prosecutor. ECF No. 1 at 4. The prosecutor
28
                                                       1
 1   confused the names of two potential jurors and so struck the wrong juror. See People v. Munguia,

 2   No. F069834, 2017 WL 360607, at *1-2 (Cal. Ct. App. Jan. 25, 2017). The trial court granted the

 3   government’s request to address the mistake by reopening voir dire and allowing the prosecutor

 4   an additional preemptory challenge. Id. The California Court of Appeal, Fifth District,

 5   concluded that the trial court did not err under state law in reopening voir dire and that if any

 6   error had occurred, it would have been harmless. See id. at *4. The court also held that the

 7   alleged error did not implicate a right under the Constitution. See id.

 8          A federal court may grant habeas relief when a petitioner shows that his custody violates

 9   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75

10   (2000). When a state court has adjudicated a petitioner’s claims on the merits, a federal court

11   reviews the state court’s decision under the deferential standard of section 2254(d). Section

12   2254(d) precludes a federal court from granting habeas relief unless a state court’s decision is

13   (1) contrary to clearly established federal law, (2) a result of an unreasonable application of such

14   law, or (3) based on an unreasonable determination of facts. See § 2254(d); Murray v. Schriro,

15   882 F.3d 778, 801 (9th Cir. 2018).

16          Here, petitioner does not articulate how the trial court’s decision to reopen voir dire

17   violated federal law, unreasonably applied federal law, or was based on an unreasonable

18   determination of facts. Petitioner claims that the reopening of voir dire caused a waste of judicial

19   resources, juror mistrust, and a “change in the makeup of the jury.” ECF No. 8 at 2. Although a

20   claim of juror bias can give rise to a cognizable habeas claim, petitioner does not allege that a
21   biased juror was empaneled. It is not enough for him to claim that a “change in the makeup of the

22   jury” occurred without alleging any unconstitutional effects of that change. Petitioner’s lone

23   citation to federal law does nothing to support his claim. See Ariz. v. Fulminante, 499 U.S. 279

24   (1991) (declining to apply harmless error analysis to a coerced confession). Therefore, petitioner

25   has failed to state a cognizable habeas claim.

26          Even if petitioner had stated cognizable habeas claim under federal law, any errors, either
27   individually or cumulatively, would be harmless. A petitioner can obtain federal habeas relief

28   only if “the error had substantial and injurious effect or influence in determining the jury’s
                                                        2
 1   verdict.” Brecht v. Abrahamson 507 U.S. 619, 637 (1993). To satisfy this standard, the court

 2   must have “grave doubt” as to the outcome, meaning that “in the judge’s mind, the matter is so

 3   evenly balanced that he feels himself in virtual equipoise as to the harmlessness of the error.” See

 4   O’Neal v. McAninch, 513 U.S. 432, 435 (1995). Here, petitioner does not claim that the alleged

 5   error affected the verdict. Therefore, we recommend dismissal.

 6   Timeliness

 7          Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), petitioners seeking

 8   habeas relief under § 2254 must comply with the statute of limitations set by 28 U.S.C. § 2244(d).

 9   The one-year period begins on the latest of four dates:

10                  (A) the date on which the judgment became final by the conclusion
                        of direct review or the expiration of the time for seeking such
11                      review;
12                  (B) the date on which the impediment to filing an application created
                        by State action in violation of the Constitution or laws of the
13                      United States is removed, if the applicant was prevented from
                        filing by such State action;
14
                    (C) the date on which the constitutional right asserted was initially
15                      recognized by the Supreme Court, if the right has been newly
                        recognized by the Supreme Court and made retroactively
16                      applicable to cases on collateral review; or
17                  (D) the date on which the factual predicate of the claim or claims
                        presented could have been discovered through the exercise of
18                      due diligence.
19   Id.; see also Hasan v. Galaza, 254 F.3d 1150, 1153 (9th Cir. 2001).
20          The statute of limitations period can be tolled in various ways. For example, a petitioner
21   can obtain equitable tolling if he shows: “(1) that he has been pursuing his rights diligently, and

22   (2) that some extraordinary circumstance stood in his way and prevented timely filing.” Williams

23   v. Filson, 908 F.3d 546, 558 (9th Cir. 2018) (quoting Holland v. Florida, 560 U.S. 631, 649

24   (2010)).

25          We ordered petitioner to show cause why his petition should not be dismissed for failure

26   to file within the statute of limitations. ECF No. 7 at 4. Petitioner failed to address the statute of
27   limitations in his response to the order to show cause. ECF No. 8. Petitioner (1) failed to file his

28   petition within a year of the judgement becoming final, (2) failed to show that any of the
                                                         3
 1   provisions of § 2244(d)(1)(B-D) apply to him, and (3) failed to show entitlement to equitable

 2   tolling. Therefore, we recommend that the petition be dismissed as untimely.

 3   Motion to Appoint Counsel

 4            Petitioner moved for the appointment of counsel, stating that he lacks the financial

 5   resources to obtain counsel and the legal knowledge to represent himself. ECF No. 9. A

 6   petitioner in a habeas proceeding does not have an absolute right to counsel. See Anderson v.

 7   Heinze, 258 F.2d 479, 481 (9th Cir. 1958) (“The Sixth Amendment has no application

 8   here . . . .”).

 9            In habeas proceedings, there are three specific circumstances in which appointment of

10   counsel is required. First, appointment of counsel is required for an indigent person seeking to

11   vacate or set aside a death sentence in post-conviction proceedings under 28 U.S.C §§ 2254 or

12   2255. See 18 U.S.C. § 3599(a)(2). Second, appointment of counsel may be required if an

13   evidentiary hearing is warranted. See R. Governing § 2254 Cases 8(c). Third, appointment of

14   counsel may be necessary for effective discovery. See id. at 6(a). None of these situations are

15   present here.

16            This court is further authorized to appoint counsel for an indigent petitioner in a habeas

17   corpus proceeding if the court determines that the interests of justice require the assistance of

18   counsel. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); 18 U.S.C. § 3006A(a)(2)(B).

19   However, “[i]ndigent state prisoners applying for habeas corpus relief are not entitled to

20   appointed counsel unless the circumstances of a particular case indicate that appointed counsel is
21   necessary to prevent due process violations.” Chaney, 801 F.2d at 1196. In assessing whether to

22   appoint counsel, we evaluate the petitioner’s likelihood of success on the merits as well as the

23   ability of the petitioner to articulate his claims without counsel, considering the complexity of the

24   legal issues involved. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

25            We cannot conclude that counsel is necessary to prevent a due process violation. The

26   legal issues currently involved are not exceptionally complicated, petitioner is able to articulate
27   his claims, and petitioner has not demonstrated a likelihood of success on the merits.

28   Accordingly, we find that appointed counsel is not necessary to guard against a due process
                                                         4
 1   violation and that the interests of justice do not require the appointment of counsel. Petitioner’s

 2   motion to appoint counsel is denied.

 3   Certificate of Appealability
 4           A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 5   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

 6   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

 7   requires a district court to issue or deny a certificate of appealability when entering a final order

 8   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

 9   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes

10   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

11   standard requires the petitioner to show that “jurists of reason could disagree with the district

12   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

13   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

14   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

15           Here, petitioner has not made a substantial showing of the denial of a constitutional right.

16   Thus, we recommend that the court decline to issue a certificate of appealability.

17   Order

18           Petitioner’s motion to appoint counsel is denied. ECF No. 9.

19   Findings and Recommendations

20           We recommend that the court dismiss the petition for failure to state a claim and as
21   untimely. ECF No. 1.

22           These findings and recommendations are submitted to the U.S. District Court judge

23   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

24   Practice for the United States District Court, Eastern District of California. Within 14 days of the

25   service of the findings and recommendations, any party may file written objections to the findings

26   and recommendations with the court and serve a copy on all parties. That document must be
27   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The district judge

28   will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).
                                                         5
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     February 6, 2020
 4                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 206.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   6
